Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: screen generation unit that generates, operation acceptance unit that accepts, and a scrolling processing unit that executes the scroll processing.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, Claims 1-13 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
the screen generation unit, the operation acceptance unit, and the scroll processing unit are all being interpreted to cover various software processing functions in paragraphs [0269]-[0271] of the specifications and Fig. 3 within a CPU.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
For example, in claim 1, the claim states, “a picture designation acceptance unit that accepts a designation operation to designate the picture disposed at least one picture display cell in the picture arrangement screen,” but does not make grammatical sense and it is unclear what picture is the picture disposes and how it is related to at least one picture display cell.  Examiner has attempted to interpret the limitation, and interprets the limitation as, “a picture designation acceptance unit that accepts a designation operation to designate a picture on at least one picture display cell in the picture arrangement screen.”

	Claims 13-14 are similarly rejected for at least the reasons above.  Hence, the dependent claims are rejected.
Claim 11 states, “wherein the data of the picture arrangement screen is storable as template data in a state where the picture display cell for which the picture to be disposed is not designated is included and only a layout of the picture display cell in the picture arrangement screen is decided,” but the claim is unclear and appears to be a literal translation of a foreign patent.    For instance, it is unclear what is meant by in a state where the picture display cell for which the picture to be disposed is not designated is included.  It is also unclear how only a layout of the picture display cell in the picture arrangement screen is decided, as it is unclear what is being decided and why only the picture display cell is decided.  
Appropriate corrections are required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely 
Claims 1, 3, 13, 14 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 15, 16 of copending Application No. 16/574829 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
To help illustrate the double patenting rejection, please see the table below illustrating the claim limitations of claims 1 and 3 of the instance application vs claim 1 of the reference application:

Claims 1 and 3 of instance application
Claim 1 of 16/574829
1) A picture display control device comprising:

a screen generation unit that generates a picture arrangement screen on which a plurality of picture display cells in which pictures are disposed frame by frame are 

an operation acceptance unit that accepts an execution instruction to perform scroll processing of replacing the picture to be disposed on the picture arrangement screen; and

a scroll processing unit that executes the scroll processing in a case where the operation acceptance unit accepts the execution instruction, in which the scroll processing is executed for other pictures in the picture arrangement screen in a state where a scroll lock for fixing a disposition position in the picture arrangement screen is set to the picture subjected to the designation operation



a screen generation unit that generates a picture arrangement screen on which a plurality of picture display cells in which pictures are disposed frame by frame are a grid shape and which is displayed on a display unit;

an operation acceptance unit that accepts an execution instruction to perform scroll processing of replacing the picture to be disposed on the picture arrangement screen; and

a scroll processing unit that executes the scroll processing in a case where the operation acceptance unit accepts the execution instruction, in which the scroll processing is executed by shifting each disposition position of a plurality of the pictures frame by frame while an arrangement state of the plurality of picture display cells with respect to the display unit is maintained



3) The picture display control device according to claim 1,
wherein the operation acceptance unit accepts the execution instruction to perform the scroll processing through a touch operation on the display unit

disposed on the picture arrangement screen through a touch operation on an operation unit composed of a graphical user interface;

As illustrated in the table above, the only difference between claims 1 and 3 of the instance application and the co-pending application are:
1) arrangements of a plurality of picture cells in a grid, which is an obvious and known arrangement of images to one of ordinary skill in the art at the time of filing in view of the claims of the instance application.
2) a graphical interface used in the touch display, which is an obvious and known type of user interface in display systems such as smartphones, tablets, etc. at the time of filing in view of the claims of the instance application.
3) “shifting each disposition position of a plurality of the pictures frame by frame while an arrangement state of the plurality of picture display cells with respect to the display unit is maintained,” which is anticipated by the instance application, as the limitation “the scroll processing is executed for other pictures in the picture arrangement screen in a state where a scroll lock for fixing a disposition position in the picture arrangement screen is set to 
Claims 13 and 14 are rejected for at least the reasons above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sciammarella et al. (US 20020033848, hereinafter “Sci”), in view of Ochenas et al. (US 20180143734).
	Re claim 1, Sci teaches a picture display control device comprising:
a screen generation unit that generates a picture arrangement screen on which a plurality of picture display cells in which pictures are disposed frame by frame are arranged and which is displayed on a display unit (see fig. 1 and 3, in reference to [0049-0050], wherein an arrange of plurality of image cells are disposed frame by frame and arranged on a display).
a picture designation acceptance unit that accepts a designation operation to designate the picture disposed at least one picture display cell in the picture arrangement screen (see [0049-0050], in reference to Fig. 1-3, wherein a focus outline 24 designates one of a plurality of pictures, such as thumbnail 25, as the designated picture disposed on the picture arrangement screen).
 an operation acceptance unit that accepts an execution instruction to perform scroll processing of replacing the picture to be disposed on the picture arrangement screen 
(see [0049-0050] & and [0079], in reference to Fig. 1-3, wherein the thumbnails are sequentially moved on and off the display during the browsing operation & the thumbnails are dynamically scrolled across the screen through the focus outline, and thus a current focus thumbnail replaces a previous focus thumbnail within the picture arrangement by a scrolling operation).
Sci does not explicitly teach a scroll processing unit that executes the scroll processing in a case where the operation acceptance unit accepts the execution instruction, in which the 
However, Ochenas teaches a scroll processing unit that executes the scroll processing in a case where the operation acceptance unit accepts the execution instruction, in which the scroll processing is executed for other pictures in the picture arrangement screen in a state where a scroll lock for fixing a disposition position in the picture arrangement screen is set to the picture subjected to the designation operation (see [0057], swiping and scrolling via a touch screen) and (see [0084-0085], in reference to Fig. 7b and 7c, wherein a widget is locked (scroll lock for fixing a disposition of a picture) and only the widgets in the remaining spaces (the other pictures not locked) are scrolled, such as a speedometer widget that was previously off-screen is now scrolled onscreen, with the locked widget not being affected by the scrolling).
Sci and Ochenas teaches claim 1.  It would have been obvious to one of ordinary skill in the art at the time of filing to modify Sci’s user interface of a display arrange of images to explicitly include a scroll lock of a particular image object, as taught by Ochenas, as the references are in the analogous art of user interface systems for manipulating and arranging image objects in a display.  An advantage of the modification is that it achieves the result of using a touch screen user interface for scrolling and allowing for a scroll lock of an image object (widget) so it is not scrolled while other objects are scrolled.
Re claim 2, Sci and Ochenas teaches claim 1.  Furthermore, Ochenas teaches wherein the picture to which the scroll lock is set and other pictures are displayed in an identifiable manner at least during the execution of the scroll processing on the picture arrangement 
Re claim 3, Sci and Ochenas teaches claim 1.  Furthermore, Ochenas teaches wherein the operation acceptance unit accepts the execution instruction to perform the scroll processing through a touch operation on the display unit (see [0057], wherein a touch screen is implemented in the user interface).  For motivation, see claim 1.
Re claim 4, Sci and Ochenas teaches claim 1.  Furthermore, Sci teaches wherein the picture display control device has a function of editing a picture layout in the picture arrangement system (see [0049-0050], in reference to Fig. 1-3, wherein a plurality of picture layouts can be edited and selected as shown in figures 1-3, such as a grid or a circular ring arrangement layout of pictures).
Re claim 5, Sci and Ochenas teaches claim 4.  Furthermore, Sci teaches wherein the edit of the picture layout includes at least one of enlargement, deletion, or movement of the picture ((see [0049-0050], in reference to Fig. 1-3, wherein a plurality of picture layouts can be edited and selected as shown in figures 1-3, such as a grid or a circular ring arrangement layout of pictures, that “deletes” pictures by removing it from display, scrolling movements and arrangement movements of the pictures) and (see [0088], in reference to Fig. 19 wherein a thumbnail can be enlarged by increasing the scale).
Re claim 6, Sci and Ochenas teaches claim 5.  Furthermore, Ochenas teaches wherein the edit of the picture layout is prohibited for the picture which the scroll lock is set (see [0084-0085], in reference to Fig. 7b and 7c, wherein a widget is locked (scroll lock for fixing a 
Re claim 7, Sci and Ochenas teaches claim 5.  Furthermore, Sci teaches wherein an image object is enlarged (see [0088], in reference to Fig. 19 wherein a thumbnail can be enlarged by increasing the scale).  Furthermore, Ochenas teaches wherein scroll lock is settable for an image object (widget) (see [0084-0085], in reference to Fig. 7b and 7c, wherein a widget is locked).  Hence, the teachings of Sci in view of Ochenas teaches an enlarged image object that is settable to be scroll locked.  For motivation, see claim 1.
Re claim 8, Sci and Ocheas teaches claim 7, wherein a scroll lock is settable also to the enlarged picture.  Sci and Ocheas teaches claim 8, wherein the scroll lock is set to the enlarged picture in a case wherein the picture is enlarged (see Sci [0088], in reference to Fig. 19 wherein a thumbnail can be enlarged by increasing the scale) and (see Ochenas [0084-0085], in reference to Fig. 7b and 7c, wherein a widget containing image data is scroll locked).  For motivation, see claim 1. 
 Re claim 9, Sci and Ochenas teaches claim 4.  Furthermore, Sci teaches wherein the picture which is a target of the scroll lock (as taught by Ochenas in claim 1) includes a picture representing a mark or a character string in addition to the photograph (see [0049-0050], in reference to Fig. 1-3, wherein a designated picture shows character strings such as the image file name as a character string and a mark shown as a rectangle with a circle within) and wherein the mark includes at least one of a character, a figure, a pattern, or a combination of two or more items selected among the items (see  [0049-0050], in reference to Fig. 1-3, 
In addition, Ochenas also teaches wherein the picture which is a target of the scroll lock includes a picture representing a mark or a character string in addition to a photograph, and
wherein the mark includes at least one of a character, a figure, a pattern, or combinations of two or more items selected among these items (see [0084-0085], in reference to Fig. 7b and 7c, wherein a widget is locked and includes information such as character strings, patterns, figures, and other graphical elements and information).  For motivation, see claim 1.
	Re claim 10, Sci and Ochenas teaches claim 1.  Furthermore, Sci teaches wherein the picture display control device has a function of issuing an instruction to store the picture arrangement screen as data or an instruction to print the picture arrangement screen (see [0066]-[0074], wherein a layout/order template stock is stored).
	Re claim 11, Sci and Ochenas teaches claim 10.  Furthermore, Sci teaches wherein the data of the picture arrangement screen is storable as template data in a state where the picture display cell for which the picture to be disposed is not designated is included and only a layout of the picture display cell in the picture arrangement screen is decide [0066]-[0074], wherein a layout/order template stock is stored and (see [0049-0050], in reference to Fig. 1-3, wherein a plurality of picture layouts can be edited and selected based on user’s designation as to which pictures are included and which are not and this data can be stored and loaded).
	Re claim 12, Sci and Ochenas teaches claim 1.  Furthermore, Sci teaches wherein a plurality of picture display cells are arranged in a gride shape on the picture arrangement screen, (see [0049-0050], in reference to Fig. 3, wherein a grid of pictures are displayed).

	Claims 13-14 claims limitations in scope to claim 1 and is rejected for at least the reasons above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter Hoang whose telephone number is (571)270-1346.  The examiner can normally be reached on Monday-Friday 8:00 am - 5:00 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona Faulk can be reached on 5712727515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/PETER HOANG/Primary Examiner, Art Unit 2616